Citation Nr: 1325061	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  07-00 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for retropatellar pain syndrome of the right knee, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for retropatellar pain syndrome of the left knee, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 2002 to November 2003.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2009, a travel board hearing was held before the undersigned in San Antonio, Texas.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in October 2009 so that the Veteran could be afforded a VA examination.  The examination was accomplished in May 2010 and, in a February 2011 decision, the Board denied the issues on appeal.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a September 2012 memorandum decision of the Court.  The Court indicated that the most recent VA examination that had been conducted was inadequate for rating purposes in that it failed to reflect an evaluation of the Veteran's pain during flare-ups.  The Court then remanded the case to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.



REMAND

The Veteran is seeking increased ratings for retropatellar syndrome of each of his knees.  He has contended that he has frequent flare-ups that cause significant disability.  In October 2009, the issues were remanded, in part, so that an additional examination could be undertaken to ascertain functional limitation caused by pain and weakness due to flare-ups of the symptoms.  While an examination was conducted in May 2010, the Court has essentially found that examination report to be inadequate and has returned the case to the Board for further consideration.  Under these circumstances, the Board finds that an additional examination is warranted.  

"[W]hen a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating."  Voerth v. West, 13 Vet. App. 117 (1999) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) which cites Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) in interpreting 38 C.F.R. § 4.1 as noting that "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed").   

However, in Voerth v. West, No. 95-904 (U.S. Vet. App. Oct 15, 1999) it was noted that examination during recurrence, when the recurrence only lasted a day or two, was infeasible (whereas in Ardison, supra, the recurrences lasted weeks or months).

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims folder.

2.  Following completion of the above, the RO/AMC should arrange for the Veteran to undergo a VA medical examination to determine the current severity of the retropatellar syndrome of each of his knees.  If possible, the examination should be arranged to coincide with one of the frequent episodes of flare-ups that the Veteran has testified to.  The appellant's claims file must be made available to the VA examiner for review in connection with the examination, and the examination report must reflect that such review was conducted.  X-rays and/or other diagnostic studies should be done, as deemed appropriate by the examiner.  The examiner must provide a thorough description of the Veteran's service-connected disorders and render objective clinical findings concerning the severity of the disability, to include observations of pain on motion, deformity, excess fatigability, incoordination, weakened movement and other functional limitations, if any.  The examiner must then render an opinion concerning the effect of each of the Veteran's service-connected disabilities on his ordinary activity and his ability to procure and maintain employment.

3.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of a claim.  See 38 C.F.R. § 3.655 (2012).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

